DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 2005/0176267 A1) in view of Jaeckle et al. (US 2012/0270432 A1).
In regard to claims 12, 13, 21, 22, Saitoh discloses a press-in pin 1 for being pressed into a contact hole 2a, the press-in pin 1 comprising a first coating 1h made of copper (para. [0029]), on which an outer second coating 1g is applied, wherein a transition layer 1j is formed between the first coating 1h and the outer second coating 1g.
However, Saitoh does not disclose the outer second coating 1g is made of tin instead of an organic layer.
	Jaeckle et al. discloses by applying the OSP (organic solderability preservative) layer 56, instead of the tin metallization, to the connecting pin 10, in particular at least along the press-fitting zone 14, the risk of tin whiskers arising is minimized, or completely avoided in the case of 
	Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the invention of Saitoh by constructing the outer second coating 1g of an organic layer as disclosed by Jaeckle et al. since the risk of tin whiskers arising is minimized when the press-fitting technique is used by applying an OSP layer to a relatively large region of the connecting pin, and is avoided completely in the case of an OSP-coated printed circuit board. 

In regard to claim 14, Saitoh discloses the outer second coating 1g is mechanically and/or chemically bonded to the first coating 1h and the transition layer 1j is formed subsequently.

In regard to claim 15, Saitoh discloses the transition layer 1j is a diffusion layer (para. [0031]).

In regard to claim 16, Saitoh discloses the transition layer 1j is formed by a chemical, a mechanical and/or a thermal treatment.

In regard to claims 17 Saitoh discloses the electrical contacting with the contact hole 2a into which the press-in pin 1 is pressed.


	Jaeckle et al. discloses a solderless electrical connection 42 is produced by pressing the connecting pin 10 into the printed circuit board 26. The printed circuit board 26 has a number of openings 24, which are provided with a copper metallization 32 and with an overlying OSP coating 34. The coating 34 serves as oxidation protection for the underlying copper metallization 32 and has a lubricating action to a greater or lesser extent depending on the material selection in the press-fitting process (para. [0020])
	Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the invention of Saitoh by constructing the contact hole 2a of an organic layer as disclosed by Jaeckle et al. since the risk of tin whiskers arising is minimized when the press-fitting technique is used by applying an OSP layer to a relatively large region of the connecting pin, and is avoided completely in the case of an OSP-coated printed circuit board.

In regard to claims 19 Saitoh discloses the electrical contacting is gas-tight.

In regard to claims 20 Saitoh discloses an electric lead frame 2 with the electrical contacting.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
5/7/2021

/THO D TA/Primary Examiner, Art Unit 2831